ORDER

PER CURIAM:
AND NOW, this 4th day of May, 2004, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following issue:
Whether the Commonwealth Court committed an error of law by failing to follow its own standard of review in appeals of zoning board decisions where the local zoning board made findings of fact and conclusions of law based on substantial evidence of record and the Commonwealth Court improperly substituted its own judgment as a reviewing court in place of the local zoning board as the trier of fact in weighing evidence and making determinations of credibility?
The matter is to be SUBMITTED.